DETAILED ACTION
Status of Claims

Applicant’s remarks in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 04/23/2021, are acknowledged. Applicant's addition of claims 21-33 filed in “Claims” filed on 04/23/2021 with the same reply, have been entered by Examiner. 
This office action considers claims 1-7 and 21-33 pending for prosecution.
Reason for Allowances
Claims 1-7 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the third transistor further includes a third gate dielectric pattern and a third metal pattern filling a third space between the semiconductor patterns, the second gate dielectric pattern contains lanthanum or aluminum, each of the first, second and third metal patterns includes a first metal layer, the third metal pattern further includes a second metal layer on the first metal layer, a threshold voltage of the first 
Claims 2-7 and 21-31, are allowed as those inherit the allowable subject matter from claim 1. 
Regarding Claim 32: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the third transistor further includes a third gate dielectric pattern and a third metal pattern filling a third space between the semiconductor patterns, the second gate dielectric pattern contains lanthanum, an atomic concentration of lanthanum in the second gate dielectric pattern is greater than an atomic concentration of lanthanum in the first gate dielectric pattern, the atomic concentration of lanthanum in the second gate dielectric pattern is greater than an atomic concentration of lanthanum in the third gate dielectric pattern, and a threshold voltage of the first transistor, a threshold voltage of the second transistor, and a threshold voltage of the third transistor are different from each other”, as recited in Claim 32, in combination with the remaining limitations of the claims.			
Regarding Claim 33: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the third transistor further includes a third gate dielectric pattern and a third metal pattern filling a third space between the semiconductor patterns, the 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Cheng, Kangguo et al. (US 20180122703 A1; hereinafter Cheng) “STACKED TRANSISTORS WITH DIFFERENT CHANNEL WIDTHS”.
Balakrishnan, Karthik et al. (US 9653289 B1; hereinafter Balakrishnan) “Fabrication of nano-sheet transistors with different threshold voltages”.	
Le, Van et al. (US 20180226490 A1; hereinafter Le) “FABRICATION OF MULTI-CHANNEL NANOWIRE DEVICES WITH SELF-ALIGNED INTERNAL SPACERS AND SOI FINFETS USINGSELECTIVE SILICON NITRIDE CAPPING”.
Kim, Ju-Youn et al. (US 20140061814 A1; hereinafter Kim) “SEMICONDUCTOR DEVICE AND METHOD OF FABRICATING THE SAME”.
Prior Art Cheng teaches a semiconductor device ([Abstract]), wherein (Fig. 18; [0033+]) a first gate stack arranged about a first nanowire and a second nanowire, the first nanowire arranged above the second nanowire, the first nanowire connected to a 
arranged adjacent to the first gate stack. But, Prior Art Cheng does not expressly teach the third transistor further includes a third gate dielectric pattern and a third metal pattern filling a third space between the semiconductor patterns, the second gate dielectric pattern contains lanthanum or aluminum, each of the first, second and third metal patterns includes a first metal layer, the third metal pattern further includes a second metal layer on the first metal layer, a threshold voltage of the first transistor, a threshold voltage of the second transistor, and a threshold voltage of the third transistor are different from each other (claim 1); or the third transistor further includes a third gate dielectric pattern and a third metal pattern filling a third space between the semiconductor patterns, the second gate dielectric pattern contains lanthanum, an atomic concentration of lanthanum in the second gate dielectric pattern is greater than an atomic concentration of lanthanum in the first gate dielectric pattern, the atomic concentration of lanthanum in the second gate dielectric pattern is greater than an atomic concentration of lanthanum in the third gate dielectric pattern, and a threshold voltage of the first transistor, a threshold voltage of the second transistor, and a threshold voltage of the third transistor are different from each other (claim 32); or the third transistor further includes a third gate dielectric pattern and a third metal pattern filling a third space between the semiconductor patterns, the second gate dielectric pattern contains aluminum, an atomic concentration of aluminum in the second gate 
Prior Art Balakrishnan teaches a semiconductor device that can include a p-channel MOSFET (C1 L30-34), wherein (Fig. 18; C14 L5-20) a semiconductor device that can include a p-channel MOSFET, the work function layer can fill in the spaces between the gate dielectric layer on the nanosheet channel layer(s), where it can be a conductive nitride, including but not limited to titanium nitride (TiN), titanium aluminum nitride (TiAlN), hafnium nitride (HfN), hafnium silicon nitride (HfSiN), tantalum nitride (TaN), tantalum silicon nitride (TaSiN), tungsten nitride (WN), molybdenum nitride (MoN), niobium nitride (NbN); a conductive carbide, including but not limited to titanium carbide (TiC), titanium aluminum carbide (TiAlC), tantalum carbide (TaC), hafnium carbide (HfC); or combinations (C14 L5-20), where the work function can include multiple layers of work function materials. But, Prior Art Balakrishnan does not expressly teach the third transistor further includes a third gate dielectric pattern and a third metal pattern filling a third space between the semiconductor patterns, the second gate dielectric pattern contains lanthanum or aluminum, each of the first, second and third metal patterns includes a first metal layer, the third metal pattern further includes a second metal layer on the first metal layer, a threshold voltage of the first transistor, a threshold voltage of the second transistor, and a threshold voltage of the third transistor 
Prior Art Le teaches field of semiconductor devices and more particularly to multi-gate devices ([0001+]), wherein (Fig. 1+; [0032+]) a nanowire stack disposed above a substrate, the nanowire stack having a plurality of vertically-stacked nanowires;  a source region and a drain region on opposite ends of the nanowire stack;  a gate structure wrapped around each of the plurality of nanowires, defining a channel region Le does not expressly teach the third transistor further includes a third gate dielectric pattern and a third metal pattern filling a third space between the semiconductor patterns, the second gate dielectric pattern contains lanthanum or aluminum, each of the first, second and third metal patterns includes a first metal layer, the third metal pattern further includes a second metal layer on the first metal layer, a threshold voltage of the first transistor, a threshold voltage of the second transistor, and a threshold voltage of the third transistor are different from each other (claim 1); or the third transistor further includes a third gate dielectric pattern and a third metal pattern filling a third space between the semiconductor patterns, the second gate dielectric pattern contains lanthanum, an atomic concentration of lanthanum in the second gate dielectric pattern is greater than an atomic concentration of lanthanum in the first gate dielectric pattern, the atomic concentration of lanthanum in the second gate dielectric pattern is greater than an atomic concentration of lanthanum in the third gate dielectric pattern, and a threshold voltage of the first transistor, a threshold voltage of the second transistor, and a threshold voltage of the third transistor are different from each other (claim 32); or the third transistor further includes a third gate dielectric pattern and a third metal pattern filling a third space between the semiconductor patterns, the second gate dielectric pattern contains aluminum, an atomic concentration of aluminum in the second gate dielectric pattern is greater than an atomic concentration of lanthanum in the first gate dielectric pattern, the atomic concentration of aluminum in the second gate dielectric pattern is greater than an atomic 
Prior Art Kim teaches a semiconductor device ([0003]), wherein (Fig. 10; [0061+]) a semiconductor substrate comprising a first region and a second region;  a first transistor on the first region comprising a first gate insulating layer pattern;  and a second transistor on the second region comprising a second gate insulating layer pattern, wherein a concentration of a metal in the second gate insulating layer pattern is higher than a concentration of metal in the first gate insulating layer pattern, wherein the first and second transistors both further comprise a work function adjustment film pattern and a gate metal pattern, the work function adjustment film pattern of the first transistor being patterned from a same layer as the work function adjustment film pattern of the second transistor and the gate metal pattern of the first transistor being patterned from a same layer as the gate metal pattern of the second transistor.. But, Prior Art Kim does not expressly teach the third transistor further includes a third gate dielectric pattern and a third metal pattern filling a third space between the semiconductor patterns, the second gate dielectric pattern contains lanthanum or aluminum, each of the first, second and third metal patterns includes a first metal layer, the third metal pattern further includes a second metal layer on the first metal layer, a threshold voltage of the first transistor, a threshold voltage of the second transistor, and a threshold voltage of the third transistor are different from each other (claim 1); or the third transistor further includes a third gate dielectric pattern and a third metal pattern filling a third space between the semiconductor patterns, the second gate dielectric 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898